Citation Nr: 0621923	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-08 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a left knee disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for reflex sympathetic dystrophy of the right foot 
with tarsal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right calf compartment syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right foot neuropathy.

5.  Entitlement to an increased (compensable) initial 
evaluation for a right knee disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
November 1997.

This matter is on appeal to the Board of Veterans' Appeals 
((Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that assigned the following initial ratings from 
December 1, 1997: 20 percent for a left knee disability, 10 
percent for sympathetic dystrophy of the right foot, 10 
percent for right tarsal tunnel syndrome, 10 percent for 
right calf compartment syndrome, 10 percent for right foot 
neuropathy, and 0 percent for a right knee disability, rated 
as chondromalacia patella.  

The veteran appeared for a Board hearing in December 2000.  A 
transcript (T) of the hearing has been associated with the 
claims file.  Thereafter, in February 2001, the Board 
remanded the case to the RO for further development.  On 
remand, the VA RO in Waco, Texas issued a rating decision in 
April 2005 granting a 10 percent evaluation for a skin graft 
scar of the right calf, effective October 26, 2000.  The 
rating decision also combined the previously assigned 
separate 10 percent ratings for right tarsal tunnel syndrome 
and reflex sympathetic dystrophy into a single 20 percent 
evaluation from December 1, 1997.  The issue has been revised 
accordingly.  

The record shows that the veteran did not respond to the 
hearing clarification request the RO issued in February 2003 
pursuant to the Board remand in February 2001.  Therefore, 
the board presumes that the veteran is satisfied with the 
Board hearing and that he desires to proceed on the record.


FINDINGS OF FACT

1.  The veteran's post operative left knee disability is 
manifested by satisfactory evidence of painful motion with 
flexion limited to no less than 120 degrees, the knee shows 
full extension, no lateral instability or recurrent 
subluxation and no demonstrable incoordination, excess 
fatigability or weakened movement with repeated motion.

2.  From the December 1, 1997, effective date for service 
connection, the veteran has received the maximum schedular 
evaluation of 40 percent for disability below the right knee 
based on the combined evaluation of reflex sympathetic 
dystrophy of the right foot with tarsal syndrome rated 20 
percent, right calf compartment syndrome rated 10 percent, 
and right foot neuropathy rated 10 percent.

3.  The right knee disability, identified as chondromalacia 
patella is not manifested by satisfactory evidence of painful 
motion or any limitation of motion, instability or no 
demonstrable incoordination, excess fatigability or weakened 
movement with repeated motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2005).

2.  The criteria for an initial evaluation in excess of 20 
percent for reflex sympathetic dystrophy of the right foot 
with tarsal syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.68 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for right calf compartment syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.68 
(2005).

4.  The criteria for an initial evaluation in excess of 10 
percent for right foot neuropathy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.68 (2005).

5.  The criteria for an increased (compensable) initial 
evaluation for a right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.20, 4.21, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The July 2004 RO letter informed the veteran of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the increased evaluation claims that 
had not been obtained.  The VCAA specific letter informed the 
veteran that VA would obtain pertinent federal records.  The 
veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claims as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claims and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in April 2005 cured the timing 
deficiency.  The VCAA specific letter followed Board remand 
in this case.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), noting the timing defect can 
be cured, as it was here, prior to and through a Board remand 
followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter in July 2004 covered all initial rating 
issues and had a statement directed to this element on page 1 
that the Board finds adequately represented the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements adequately.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying the claim for an initial rating increase in its 
entirety there is no potential prejudice in any deficiency in 
notice regarding the effective date and initial rating 
elements as applicable.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and examinations, and 
military records to support an informed decision in the 
initial rating determination for the lower extremities.  He 
also had a Board hearing.  Thus, the Board finds the 
development overall is adequate when read in its entirety and 
that it satisfied the obligations established in the VCAA and 
the Board remand.  VA's duty to assist the veteran in the 
development of the claims has been satisfied and the Board 
will turn to a discussion of the claims on the merits.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a 
veteran appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(a), (b)(2) (providing that the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided on basis of facts found). 

The Board is obligated to consider the claim under all 
theories of entitlement whether or not expressly raised on 
appeal.  Thus, as will be explained in the discussion that 
follows, the Board may consider whether separate evaluations 
for limitation of motion in flexion and extension and 
instability of the knees may be 
assigned.  See, e.g., Szemraj v. Principi, 357 F.3d 1370 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case, there is no confirmed lateral 
instability or recurrent subluxation of either knee to 
warrant the application of Diagnostic Code 5257.  
Furthermore, the record does not contain evidence of 
ankylosis of either knee to warrant consideration of the 
rating scheme for ankylosis under Diagnostic Code 5256, or a 
disability of the tibia and fibula to support consideration 
of the disability rating under Diagnostic Code 5262.  The 
veteran does not demonstrate dislocated semilunar cartilage 
to warrant consideration of that rating scheme.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Separate ratings based on Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  However, this option is not 
supported in this case where the available the record does 
not show any confirmed limitation of extension of either 
knee, or pain setting in with less than full extension, on 
the comprehensive examinations through 2004, or elsewhere in 
the extensive record of VA treatment.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating which was applicable since examinations show 
flexion being attained more nearly approximating full 
flexion.  A 20 percent rating is appropriate where flexion is 
limited to 30 degrees.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

Regarding the left knee, the initial VA examination in 1998 
noted the complaint of limited motion and aching, difficulty 
with stairs, kneeling and squatting.  The range of motion was 
0-120 degrees and there was no effusion and no thigh muscle 
atrophy, although the patella test was positive and the 
medial and lateral joint lines were tender.  The diagnosis 
was internal derangement of the left knee with torn anterior 
cruciate ligament and medial meniscus, post operative 
reconstruction of the anterior cruciate ligament, with 
limitation of motion and chondromalacia patella.  The veteran 
testified that he had bad pain when getting up or bending (T 
4), that the knee felt like it will give out with bending and 
that he had popping and some locking and swelling (T 6-7).  
He stated that he wore a brace occasionally (T 9). More 
recent VA clinical records showed repair of the medial 
meniscus in 2001 with complaints of left knee pain popping 
and some catching.

Thereafter, a VA examiner in September 2004 noted complaints 
of off and on popping, with pain lasting approximately four 
hours.  Stretching and messaging the left knee helped as did 
a brace when pain did not stop.  The veteran reported no 
swelling but that long periods of walking or sitting 
aggravated the knee.  He reported chronic pain in his 
occupation that required a lot of walking and stated that 
pain interfered with activity.  The examiner reported there 
was no additional limitation with repetitive use or flare-
ups.  There was no edema or palpable tenderness.  The range 
of motion was 0-140 degrees with pain at 140 degrees 
laterally and medially, and at full extension.  The medial 
and collateral ligaments were stable and the anterior and 
posterior cruciate ligaments were stable.  The examiner 
stated that the medial and lateral meniscus was stable and 
that the active range of motion did not produce any weakness, 
fatigue or incoordination. The diagnosis was status post 
reconstruction with chronic left knee pain.  



A military examiner in April 2004 described the range of 
motion of 0-130 degrees as full.  The knee was stable to 
varus and valgus stress and anterior and posterior drawer 
testing.  There was no evidence of effusion but there was 
mild anterior tenderness to palpation.  The radiology report 
was read as showing intact anterior cruicate ligament 
hardware without evidence of significant degenerative joint 
disease or other abnormalities.  The diagnosis was left knee 
chronic pain, status post anterior cruciate ligament 
reconstruction.

The VA examiner in November 2004 reviewed the claims file and 
noted the veteran's complaints of recurring pain and popping 
during the previous year that increased with activity, and 
occasional swelling with activity.  The veteran reported that 
the knee did not give way, but that he wore a Velcro brace 
when he had more symptoms.  The examiner reported the range 
of motion was 0-130 degrees with slight crepitus but no 
fluid, tenderness, or laxity.  The impression was status 
postoperative degenerative joint disease with continued pain 
and moderate disability with progression.  The examiner 
commented that the veteran had a moderate amount of pain in 
the left knee and anticipated repeat scoping in the near 
future.  The examiner noted pain but found no additional 
limitation with repetitive use or during a flare-up, and the 
knee was not painful on motion and there is no instability of 
the left knee.  

Overall, the VA examinations directed to the left knee show 
the demonstrated limitation of flexion at worst does not 
approximate the level that would support a 10 percent 
evaluation (leg flexion limited to 45 degrees) and the 
current rating is the benefit of a rating analogous to 
arthritis with a noncompensable limitation of motion of a 
major joint. 38 C.F.R. §§ 4.20, 4.21, 4.59.  Full range of 
motion in the knee is from 0 degrees extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II.  The examinations 
consistently show the level of flexion being attained more 
nearly approximating full flexion, or only slightly less than 
full flexion.  In any event the limitation of flexion does 
not more nearly approximate the level contemplated for a 
higher schedular evaluation taking into account the record 
examinations.  

Overall, there does appear to be sufficient objective 
evidence of impairment in flexion of the left knee, albeit 
limited impairment of the knee from satisfactory evidence of 
painful motion as reflected in crepitus with slight 
limitation.  However, there is no instability or limitation 
of extension.  Furthermore, there is no basis for a higher 
rating based on sections 4.40 and 4.45 in view of the reports 
in 2004 that assessed the knee for functional impairment with 
repeated testing and found no additional limitation.  The 
pain may be "moderate" as the recent VA examiner noted, but 
the objective manifestations to support a disability rating 
are minimal over a period of several years as reflected in 
the comprehensive examinations during this period.  
Accordingly, the record does not present a legitimate 
question of the appropriate initial rating for the left knee 
at any time during this appeal.  Overall, the three VA 
examinations and the recent military examination are 
consistent in the level of objective impairment and support 
the conclusion that the functional impairment of the left 
knee is appreciable, albeit minimal which is adequately 
compensated in the 20 percent evaluation. 38 C.F.R. § 4.7.

Turning to the right knee, the VA examiner in January 1998 
reported the range of motion was 0-140 degrees.  A VA 
clinician wrote in July 1998 that the veteran should not do 
prolonged strenuous walking, heavy lifting or climbing stairs 
as the residuals of a right lower extremity injury limited 
him.  However at the Board hearing he did not relate any 
instability, popping, swelling, grinding or locking to the 
right knee (T 6-7).  Thereafter, VA clinical records through 
2004 are unremarkable regarding the right knee.  The examiner 
in September 2004 reported right patella chrondomalacia but 
no residuals.  The military examiner in April 2004 made no 
reference to the right knee in evaluating the veteran's 
disability of the right lower extremity.  More recently, the 
VA examiner in November 2004 noted there was a diagnosis of 
chrondromalacia but that the veteran had no current symptoms 
with the knee.  The range of motion was 0-130 degrees with no 
fluid, tenderness, laxity or crepitus, and the examiner 
stated there was no pain or crepitus elicited with 
manipulation of the patella.  The examiner's impression was 
clinical diagnosis of chrondromalacia patella, currently 
normal examination, no disability and no symptoms.  The 
examiner commented that the veteran had no symptoms in the 
right knee and no clinical evidence of chondromalacia, but 
that repeat X-rays would be obtained.  The radiology report 
was read as showing no acute or recent fracture, well 
maintained articular surfaces without arthritis or focal area 
of bony erosion or destruction and no lesions.  The reader 
stated there may be a small amount of increased fluid in the 
synovial space.   

Overall, the VA examinations directed to the right knee show 
essentially a diagnosis of chondromalacia patella by history 
without any objective evidence of disability either based on 
limitation of motion or additional functional impairment 
functional impairment.  The examiner in January 1998 reported 
a full range of motion without evidence of pain setting in at 
ay point.  The examiner in September 2004 reported but no 
residuals for the right knee and in November 2004 the 
examiner found no disability and no symptoms.  The veteran's 
testimony on direct questioning to both knees limited 
manifestations to the left knee which supports the conclusion 
that from the initial evaluation in January 198 through the 
Board hearing there was no support any appreciable 
disability.  The VA clinician's statement in July 1998 was 
very general and the Board is unable to infer any direct 
reference to the right knee was intended.  Furthermore the 
military examiner in April 2004 did not mention any right 
knee manifestations in evaluating the right lower extremity 
disability.  

The record as it stands does not show objective evidence of a 
disability in light of the thorough evaluations and the 
veteran's statements regarding the right knee.  In light of 
no evidence of appreciable disability there was no reason for 
any of the examiners to assess additional functional 
impairment as provided under sections 4.40, 4.45 or 4.59.  
The initial evaluation of 0 percent is appropriate as the 
requirements for a compensable evaluation are not met on a 
facts found basis. 38 C.F.R. §§ 4.7, 4.31.

Regarding the initial evaluation for the right lower 
extremity other than the right knee, the Board must point out 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165.  This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level. Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.  Thus, the facts of this case are not in dispute and 
as a matter of law there is no basis for a higher evaluation 
for the disabilities below the knee.  As provided in section 
4.68, it is the 40 percent evaluation but no greater 
evaluation for a below the knee disability that may be 
combined further with disability above the knee.  

Although the Board recognizes that a rating for the scar 
residuals may exceed the amputation rule rating in certain 
instances, the situation here does not allow this exception 
to the amputation rule in this case, the fact that the 
veteran was given such a rating in the recent RO rating 
decision notwithstanding.  That having been said, the record 
shows that the veteran is already compensated from December 
1997 with a 20 percent evaluation for reflex sympathetic 
dystrophy of the right foot with tarsal syndrome, the 10 
percent evaluation for right calf compartment syndrome, and a 
10 percent rating for right foot neuropathy that combine to a 
40 percent evaluation for disability below the knee.  See 
38 C.F.R. § 4.25 which provides that final 5's are adjusted 
upwards.  It was the holding in Moyer v. Derwinski, 2 Vet. 
App. 289, 294 (1992) that separate ratings may be combined 
until they meet the amputation rule.  Thus, there is no 
reason for the Board to consider the claim for a higher 
initial evaluation for each of the component disabilities.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disabilities have required, 
for example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA 
examiners have characterized the manifestations as producing 
interference with function, but overall none have described 
it to be of a degree that rendered impracticable the 
application of the schedular criteria.  At the hearing, the 
veteran said he worked as a sales representative and had 
concessions made, and left a previous job since he could not 
obtain a transfer in assignment (T 10-11, 14).  On the 
September 2004 examination it was noted that he was employed 
and the examiner noted disabilities interfered with work if 
he was on his feet a lot.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a left knee disability is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for reflex sympathetic dystrophy of the right foot with 
tarsal syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right calf compartment syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right foot neuropathy is denied.



Entitlement to an increased (compensable) initial evaluation 
for a right knee disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


